09-4226-cv
    Faltings v. Village of Rhinebeck



                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 22nd day of June, two thousand ten.

    PRESENT:
              DENNIS JACOBS,
                   Chief Judge,
              AMALYA L. KEARSE,
              PIERRE N. LEVAL,
                   Circuit Judges.
    __________________________________________

    John P. Faltings,

                       Plaintiff-Appellant,

                 v.                                              09-4226-cv


    Incorporated Village of Rhinebeck, NY, Chief
    of Police Richard Cunningham, Sergeant Peter
    Dunn, Police Officer J. Kelly, Carr
    Property Management Co., Christopher Carr,
    Barbara Jeek, Linda Miele-Cavallaro,

                   Defendants-Appellees.
    ___________________________________________
1    FOR APPELLANT:    John P. Faltings, pro se, Rhinebeck,
2                      NY.
3
4    FOR APPELLEES:         David L. Posner, McCabe & Mack LLP,
5                           Poughkeepsie, NY; Andrew L. Zwerling,
6                           Garfunkel Wild, P.C., Great Neck, NY.
7

 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Preska, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
12   AND DECREED that the judgment of the district court be
13   AFFIRMED.
14
15        John Faltings, pro se, appeals from the district
16   court’s order dismissing his complaint for failure to state
17   a claim upon which relief can be granted. We assume the
18   parties’ familiarity with the underlying facts, the
19   procedural history, and the issues presented for review.
20
21        Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), a district
22   court “shall dismiss the case at any time if the court
23   determines that . . . the action . . . fails to state a
24   claim on which relief may be granted.” 28 U.S.C. §
25   1915(e)(2)(B)(ii). This Court “review[s] de novo a district
26   court’s ruling pursuant to 28 U.S.C. § 1915.” Polanco v.
27   Hopkins, 510 F.3d 152, 155 (2d Cir. 2007).
28
29        Having conducted a de novo review of the record, we
30   affirm the district court’s judgment for substantially the
31   same reasons stated by the district court in its thorough
32   order of dismissal. See generally Harrington v. County of
33   Suffolk, No. 09-3911-cv, 2010 U.S. App. LEXIS 11375, ___
34   F.3d ___ (2d Cir. June 4, 2010). We have considered all of
35   Faltings’s arguments on appeal and find them to be without
36   merit. Accordingly, the judgment of the district court is
37   AFFIRMED.
38

39                              FOR THE COURT:
40                              Catherine O’Hagan Wolfe, Clerk

41



                                  2